Exhibit 10.1

AMENDMENT

TO

FIDELITY D & D BANCORP, INC.

2000 STOCK INCENTIVE PLAN

THIS AMENDMENT (“Amendment”) to the Fidelity D & D Bancorp, Inc. 2000 Stock
Incentive Plan (“Plan”) is made this 2nd day of October, 2007 by Fidelity D & D
Bancorp, Inc. (“Corporation”).

WITNESSETH:

WHEREAS, Corporation desires to adopt certain changes to the Plan to ensure the
Plan’s qualification for exemption from the application of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”); and

WHEREAS, Corporation desires to adopt additional modifications to the Plan in
furtherance of the Plan’s purposes.

NOW, THEREFORE, effective the date hereof, Corporation hereby amends the Plan,
as follows:

Section 3 of the Plan shall be modified as follows:

The reference to “Section 16” is deleted and replaced by “Section 17”.

Section 4 of the Plan shall be replaced in its entirety by the following:

4.               Administration.  Control and management of the operation and
administration of the Plan shall be vested in the Board, or, to the extent and
subject to such constraints as the Board may decide in its sole discretion, in
the Company’s Compensation Committee or such other committee as the Board may
from time to time determine (“Committee”); provided, however, that the Committee
shall have no authority to grant any Award, and no Award shall be granted under
the Plan except upon specific action by the Board.  In the absence of a
Committee, reference thereto under the Plan shall be to the Board.  Any
authority granted under the Plan to the Committee shall be limited, as the Board
determines, notwithstanding language herein vesting such authority in the
Committee.

The Committee shall have the authority and discretion to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, to
determine the terms and provisions of any agreements made pursuant to the Plan,
and to make any and all determinations that may be necessary or advisable for
the administration of the Plan.  Any


--------------------------------------------------------------------------------


interpretation of the Plan by the Committee and any decision made by the
Committee under the Plan shall be final and binding.  Subject to the requirement
for Board approval of any Award, the Committee shall be responsible for
recommending what, when, to whom and under what facts and circumstances Awards
shall be made, and the form, number, terms, conditions and duration thereof,
including but not limited to when exercisable, the number of shares of Stock
subject thereto and the stock option exercise prices.  The Committee shall make
all other determinations and decisions, take all actions and do all things
necessary or appropriate in and for the administration of the Plan.  No member
of the Board or of the Committee shall be liable for any decision, determination
or action made or taken in good faith by such person under or with respect to
the Plan or its administration.

Section 5 of the Plan shall be modified by addition of the following language at
the end thereof:

The grant date of an Award under the Plan shall be the date of the meeting of
the Board at which the Award was approved by action of the Board. 
Notwithstanding anything to the contrary contained in this Section 5, no award
of a Qualified Option to purchase Stock shall be made on or after the date of
this Amendment.

Section 8(b) of the Plan shall be amended in its entirety to read as follows:

(b)                                 If a participant, who was awarded a
Non-Qualified Option, ceases to be eligible under the Plan, before lapse or full
exercise of the option, the Committee may permit the participant to exercise the
option during its remaining term, to the extent that the option was then and
remains exercisable, or for such shorter period of time as the Committee may
determine;

Section 8(c) of the Plan shall be amended in its entirety to read as follows:

(c)                                  The purchase price of a share of Stock
subject to any Non-Qualified Option shall not be less than the Stock’s Fair
Market Value (determined pursuant to Section 11 hereof) at the time the
Non-Qualified Option is granted; and

Section 11 of the Plan shall be amended in its entirety to read as follows:

11.         Value.  Where used in the Plan, the “Fair Market Value” of a share
of Stock shall mean the last trade price for a share of Stock on the principal
established domestic securities exchange on which the Stock is listed on the
relevant date, or, if trades in shares of Stock cannot be conducted on


--------------------------------------------------------------------------------


such date, then the last trade price for a share of Stock on the date trades in
shares of Stock can be conducted next following the relevant date.

Section 17 of the Plan shall be modified by addition of the following language
at the end thereof:

Notwithstanding anything to the contrary contained in this Section 17, any
adjustment, substitution, exchange or assumption with respect to an Award
hereunder shall be made in accordance with the limitations prescribed under
Section 409A, its implementing regulations and other applicable guidance so as
to qualify and maintain the Plan’s exemption from application of such provision.

Section 20 of the Plan shall be modified by addition of the following language
at the end thereof:

(d)           This Plan and all Awards granted hereunder are intended to qualify
for exemption from the application of Section 409A, and all provisions hereof
are to be construed consistent with such exemption.  In the event that the Plan
or any provision or Award hereunder is determined to be subject to Section 409A,
such shall be construed so as to comply with any applicable requirements of such
section.

IN WITNESS WHEREOF, Corporation has caused this Amendment to be duly executed by
its authorized representative.

WITNESS:

FIDELITY D & D BANCORP, INC.

 

 

 

 

/s/ Brian J. Cali

 

By:

/s/ Steven C. Ackmann

 

 

 

 

Title:

President and CEO

 

 


--------------------------------------------------------------------------------